Exhibit 10.54
IDM PHARMA, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This AMENDED & RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
effective as of December 11, 2008 (the “Effective Date”), by and between IDM
Pharma Inc., a Delaware corporation (the “Company”), and Timothy P. Walbert (the
“Executive”). This Agreement shall replace and supersede that certain Employment
Agreement between Executive and the Company entered into effective as of May 25,
2007 (the “Prior Agreement”). The Company and the Executive are hereinafter
collectively referred to as the “Parties”, and individually referred to as a
“Party.”
Recitals
     A. The Company and Executive previously entered into the Prior Agreement
and desire to amend and restate the Prior Agreement in its entirety as set forth
herein, effective as of the Effective Date, in order to clarify the application
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”), to the benefits provided to Executive
under the Prior Agreement.
     B. The Company desires to retain the Executive’s experience, skills,
abilities, background and knowledge and is willing to engage the Executive’s
services on the terms and conditions set forth in this Agreement.
     C. The Executive desires to be in the employ of the Company and is willing
to accept such employment on the terms and conditions set forth in this
Agreement.
Agreement
     In consideration of the foregoing Recitals and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:
     1. Employment.
          1.1 Term. The Company hereby employs the Executive, and the Executive
hereby accepts employment by the Company, upon the terms and conditions set
forth in this Agreement. Executive’s employment under this Agreement shall
continue until it is terminated pursuant to Section 4 herein (the “Term”).
          1.2 Title. The Executive shall have the title of President and Chief
Executive Officer (“CEO”) of the Company and shall serve in such other capacity
or capacities commensurate with his position as the Board of Directors of the
Company (the “Board“) may from time to time prescribe.

1.



--------------------------------------------------------------------------------



 



          1.3 Duties. The Executive shall do and perform all services, acts or
things necessary or advisable to manage and conduct the business of the Company
and shall have the authority and responsibilities which are normally associated
with the position of CEO. The Executive shall report to the Board.
          1.4 Policies and Practices. The employment relationship between the
Parties shall be governed by this Agreement and the policies and practices
established by the Company and the Board. The Executive will acknowledge in
writing that he has read the Company’s Employee Handbook that will govern the
terms and conditions of his employment with the Company, along with this
Agreement. In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.
          1.5 Location. Unless the Parties otherwise agree in writing, during
the Term, the Executive shall perform the services Executive is required to
perform pursuant to this Agreement at the Company’s offices, located in Irvine,
California; provided, however, that the Company may from time to time require
the Executive to travel temporarily to other locations in connection with the
Company’s business.
     2. Loyal and Conscientious Performance; Noncompetition.
          2.1 Loyalty. During the Executive’s employment by the Company, the
Executive shall devote the Executive’s full business energies, interest,
abilities and productive time to the proper and efficient performance of
Executive’s duties under this Agreement.
          2.2 Covenant not to Compete. During the Term of this Agreement, and
during any period in which the Executive receives severance benefits from the
Company, the Executive shall not engage in competition with the Company and/or
any of its controlled Affiliates (as defined below), either directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any phase of the
business of developing, manufacturing and marketing of products or services that
are in the same field of use or which otherwise compete with the products or
services of the Company, except with the prior written consent of the Company’s
Board. For purposes of this Agreement, “Affiliate,” means, with respect to any
specific entity, any other entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
such specified entity. Ownership by the Executive, in professionally managed
funds over which the Executive does not have control or discretion in investment
decisions, or as a passive investment, of less than two percent (2%) of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national securities exchange or publicly traded
on the Nasdaq Stock Market or in the over-the-counter market shall not
constitute a breach of this Section 2.2.
          2.3 Agreement not to Participate in Company’s Competitors. During the
Term, the Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity

2.



--------------------------------------------------------------------------------



 



that is, directly or indirectly, in competition with the business of the Company
or any of its Affiliates. Ownership by the Executive, in professionally managed
funds over which the Executive does not have control or discretion in investment
decisions, or as a passive investment, of less than two percent (2%) of the
outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national securities exchange or publicly traded
on the Nasdaq Stock Market or in the over-the-counter market shall not
constitute a breach of this Section 2.3.
     3. Compensation of the Executive.
          3.1 Base Salary. The Company shall pay the Executive a base salary at
the initial annualized rate of three hundred ninety thousand dollars ($410,000)
per year (“Base Salary”). Such Base Salary shall be paid in accordance with the
Company’s standard payroll practice. Such base salary shall be prorated for any
partial year of employment on the basis of a 365-day fiscal year. Executive’s
Base Salary will be reviewed annually.
          3.2 Discretionary Bonus. Provided the Executive meets the conditions
stated in this Section 3.2, the Executive shall be eligible for an annual
discretionary bonus (“Bonus”) with a target amount of fifty percent (50%) of his
annual salary, based on the Board’s determination in good faith, in its sole
discretion, of whether the Executive has met such performance milestones as are
established for the Executive by the Board in good faith in consultation with
the Executive (“Performance Milestones”). The Performance Milestones will be
based on certain factors including, but not limited to, the Executive’s
performance and the Company’s financial performance. The Executive’s bonus for
2007, if any, will be prorated based upon the fraction of the year that he is
employed by the Company where the numerator will equal the number of days
employed in 2007 and the denominator will equal three hundred sixty-five (365).
The Board will have the sole discretion to award any Bonus and to determine the
amount of any such Bonus. The Executive must be employed on the date the Bonus
is awarded to be eligible for the Bonus, subject to the termination provisions
thereof. Any Bonus will be paid no later than March 15 of the calendar year
following the year in which the Bonus is awarded.
          3.3 Stock Options. Subject to the approval by the Company’s
stockholders at the 2007 annual stockholders’ meeting of an amendment to the
Company’s 2000 Stock Plan, as amended (the “Plan”) to increase the number of
shares available for issuance under the Plan (the “Shareholder Approval
Requirement”), pursuant to the terms of the Plan, the Executive shall be
granted, within 10 days of commencing employment, an option to purchase two
hundred thousand (200,000) shares of the Company’s common stock (the “Option”).
The exercise price of the Option will be set at the closing price of the
Company’s common stock as quoted on the Nasdaq Global Market on the date of the
grant. The Option will vest daily in equal installments over a period of four
(4) years from the effective date of the Prior Agreement for so long as the
Executive provides Continuous Service (as defined in the Plan) to the Company.
          3.4 Deferred Issuance Restricted Stock Award. Subject to the
Shareholder Approval Requirement, pursuant to the terms of the Plan, the
Executive will be granted, within 10 days of commencing employment, a deferred
issuance stock award covering eighty thousand

3.



--------------------------------------------------------------------------------



 



(80,000) shares of the Company’s common stock (the “Stock Award”). Forty
thousand (40,000) shares of the Stock Award shall vest on the first anniversary
of the effective date of the Prior Agreement and the remaining forty thousand
(40,000) shares of the Stock Award shall vest on the second anniversary of the
effective date of the Prior Agreement, provided in both instances that the
Executive shall have provided Continuous Service (as defined in the Plan) to the
Company through the vesting date(s). The Stock Award shares shall issue upon the
earlier of i) the fifth anniversary of the grant date; or ii) the date upon
which the Executive’s employment by the Company terminates, subject to, in the
case of either termination by the Company of the Executive’s employment without
“Cause” (as defined below) or termination by the Executive of the Executive’s
employment for “Good Reason” (as defined below), the Executive’s delivery of an
effective Release within the applicable time period set forth therein, but in no
event later than forty-five (45) days following termination of employment and
permitting the Release Effective Date to occur as provided by Section 4.7 of
this Agreement in exchange for any acceleration of shares provided by
Section 4.4.3(iii) or (iv).
          3.5 Re-location Expenses. Upon appropriate proof and verification of
such expenses, and provided that the Executive is employed by the Company on the
date upon which such expenses are incurred, the Company shall reimburse the
Executive for the cost of renting a suitable residence in the Orange County area
for the period following the Executive’s assumption of duties under the Prior
Agreement and continuing through the end of June 2008, up to a maximum of four
thousand five hundred dollars ($4,500) per month. Executive shall submit
receipts for the expenses reimbursed under this Section 3.5 within 90 days after
the expense is incurred. Such reimbursement payments shall be made promptly by
the Company, but in no event later than the end of 2009.
          3.6 Changes to Compensation. The Executive’s compensation may be
changed from time to time by mutual agreement of the Executive and the Company.
          3.7 Employment Taxes. All of the Executive’s compensation shall be
subject to customary withholding taxes and any other employment taxes as are
commonly required to be collected or withheld by the Company.
          3.8 Benefits. The Executive shall, in accordance with Company policy
and the terms of the applicable plan documents, be eligible to participate in
benefits under any executive benefit plan or arrangement which may be in effect
from time to time and made available to the Company’s executive or key
management employees, provided however, that the Executive shall be entitled to
at least four (4) weeks of paid vacation annually.
     4. Termination.
          4.1 Termination By the Company. The Executive’s employment with the
Company may be terminated under the following conditions:
               4.1.1 Termination for Death or Disability. The Executive’s
employment with the Company shall terminate effective upon the date of the
Executive’s death or “Complete Disability” (as defined in Section 4.4.1),
provided, however, that this Section 4.1.1

4.



--------------------------------------------------------------------------------



 



shall in no way limit the Company’s obligations to provide such reasonable
accommodations to Executive as may be required by law.
               4.1.2 Termination by the Company For Cause. The Company may
terminate the Executive’s employment under this Agreement for “Cause” (as
defined in Section 4.5.3) by delivery of written notice to the Executive
specifying the Cause or Causes relied upon for such termination, provided that
such notice is delivered within two (2) months following the occurrence of any
event or events constituting “Cause”. Any notice of termination given pursuant
to this Section 4.1.2 shall effect termination as of the date of the notice or
such date as specified in the notice. The Executive shall have the right to
appear before the full Board before any termination for Cause.
               4.1.3 Termination by the Company Without Cause. The Company may
terminate the Executive’s employment under this Agreement at any time and for
any reason, or no reason. Such termination shall be effective on the date the
Executive is so informed or as otherwise specified by the Company.
          4.2 Termination By The Executive. The Executive may terminate his
employment with the Company at any time and for any reason or no reason,
including, but not limited, under the following conditions:
               4.2.1 Good Reason. The Executive may terminate his employment
under this Agreement for “Good Reason” (as defined in Section 4.5.2) by delivery
of written notice to the Company specifying the “Good Reason” relied upon by the
Executive for such termination, provided that such notice is delivered within
sixty (60) days following the occurrence of any event or events constituting
Good Reason.
               4.2.2 Without Good Reason. The Executive may terminate the
Executive’s employment hereunder for other than Good Reason upon thirty
(30) days written notice to the Company.
          4.3 Termination by Mutual Agreement of the Parties. The Executive’s
employment pursuant to this Agreement may be terminated at any time upon a
mutual agreement in writing of the Parties. Any such termination of employment
shall have the consequences specified in such agreement.
          4.4 Compensation Upon Termination.
               4.4.1 Death or Complete Disability. If the Executive’s employment
shall be terminated by death or Complete Disability as provided in
Section 4.1.1, the Company shall pay to the Executive, and/or Executive’s heirs,
all earned but unpaid Base Salary, any earned but unpaid discretionary bonuses
for any prior period at such time as bonuses would have been paid if the
Executive remained employed, all accrued but unpaid business expenses and all
accrued but unused vacation time earned through the date of termination at the
rate in effect at the time of termination (“Accrued Amounts”), less standard
deductions and withholdings, and the Company shall thereafter have no further
obligations to the Executive and/or Executive’s heirs under this Agreement,
except to the extent that the Executive and/or Executive’s heirs

5.



--------------------------------------------------------------------------------



 



is/are eligible for benefits pursuant to any insurance policies maintained by
the Company in connection with his death or Complete Disability, and except as
otherwise provided by law. The Executive shall also be eligible to receive a
pro-rated bonus for the year of termination, as determined by the Board or the
Compensation Committee of the Board based on actual performance and the period
of the year he was employed (the “Pro-rata Bonus”), less standard deductions and
withholdings, to be paid as a lump sum within thirty (30) days after the date of
termination.
               4.4.2 With Cause or Without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause, or if the Executive
terminates employment hereunder without Good Reason, the Company shall pay the
Executive’s Base Salary, accrued but unpaid business expenses and accrued and
unused vacation benefits earned through the date of termination at the rate in
effect at the time of termination, less standard deductions and withholdings,
and the Company shall thereafter have no further obligations to the Executive
under this Agreement, except as provided by law.
               4.4.3 Without Cause or For Good Reason. If the Company terminates
the Executive’s employment without Cause or the Executive terminates his
employment for Good Reason, the Company shall pay the Accrued Amounts and
Pro-rata Bonus subject to standard deductions and withholdings, to be paid as a
lump sum promptly after the date of termination. In addition, subject to the
limitations stated in Section 4.4.5 herein and upon the Executive’s furnishing
an effective Release within the applicable time period set forth therein, but in
no event later than forty-five (45) days following termination of employment and
permitting the Release Effective Date to occur as provided by Section 4.7 of
this Agreement, the Executive shall be entitled to:
               (i) the equivalent of the Executive’s annual Base Salary in
effect at the time of termination for a period of twelve (12) months (the
“Severance Period”), less standard deductions and withholdings, to be paid as a
lump sum promptly after the date of termination.
               (ii) in the event the Executive elects continued coverage under
COBRA, the Company will pay the same portion of Executive’s COBRA health
insurance premium as the percentage of health insurance premiums that it paid
during the Executive’s employment up until the earlier of either (i) the last
day of the Severance Period or, (ii) the date on which the Executive begins
full-time employment with another company or business entity which provides
comparable health insurance coverage to the Executive.
               4.4.4 Equity Award Acceleration.
               (i) Not in connection with a Change in Control. In the event that
the Executive’s employment is terminated without Cause or for Good Reason before
the first anniversary of the effective date of the Prior Agreement, and
Section 4.4.4 (ii) below does not apply, the vesting of the Stock Award shall be
accelerated such that forty thousand (40,000) of the Stock Award shares shall be
fully vested and the vesting of the Option shall be accelerated such that
twenty-five percent (25%) of the Option shares shall be deemed vested and
immediately exercisable. In the event that the Executive’s employment is
terminated without

6.



--------------------------------------------------------------------------------



 



Cause or for Good Reason on or after the first anniversary of the effective date
of the Prior Agreement, and Section 4.4.4(ii) below does not apply, the vesting
of the Stock Award shall be accelerated such that one hundred percent (100%) of
the Stock Award shares shall be fully vested.
               (ii) In connection with a Change in Control. In the event that
the Executive’s employment is terminated without Cause or for Good Reason within
the ninety (90) days immediately preceding or the twelve (12) months immediately
following a Change in Control (as defined in Section 4.5.3) of the Company, the
vesting of the Option and the Stock Award shall be fully accelerated such that
on the effective date of such termination one hundred percent (100%) of the
Option and Stock Award shares shall be fully vested and immediately exercisable.
               (iii) Release and waiver. Any acceleration pursuant to this
Section 4.4.4 shall be conditioned upon and subject to the Executive’s delivery
to the Company of a fully effective Release in accordance with the terms
specified in Section 4.7 hereof and such acceleration shall be in addition to
the benefits provided by Section 4.4.3 hereof.
               4.4.5 Conditions. Notwithstanding any provisions in this
Agreement to the contrary, the Company’s obligations and the Executive’s rights
pursuant to Section 4.4.3 and 4.4.4 shall cease and be rendered a nullity
immediately should the Executive violate any provision of Section 2.2 herein, or
should the Executive violate the terms and conditions of the Executive’s
Proprietary Information and Inventions Agreement’
          4.5 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
               4.5.1 Complete Disability. “Complete Disability” shall mean the
inability of the Executive to perform the Executive’s duties under this
Agreement, whether with or without reasonable accommodation, because the
Executive has become permanently disabled within the meaning of any policy of
disability income insurance covering employees of the Company then in force.. In
the event the Company has no policy of disability income insurance covering
employees of the Company in force when the Executive becomes disabled, the term
“Complete Disability” shall mean the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. Determination of Disability
shall be a final and binding determination made by the Board, based upon medical
advice or an opinion provided by a licensed physician acceptable to the Board in
a manner consistent with its definition as provided in Treasury Regulations
Section 1.409A-3(i)(4)(i). The date such determination is made shall be the date
of such Complete Disability for purposes of this Agreement.

7.



--------------------------------------------------------------------------------



 



               4.5.2 Good Reason. “Good Reason” for the Executive to terminate
the Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:
               (i) a material reduction in the Executive’s duties, authority, or
responsibilities relative to the duties, authority, or responsibilities in
effect immediately prior to such reduction;
               (ii) the relocation of the Company’s executive offices or
principal business location to a point more than thirty (30) miles from Irvine,
California;
               (iii) the relocation of the Executive’s principal place of
business to a point more than thirty (30) miles from the Irvine, California; or
               (iv) a material reduction by the Company of the Executive’s base
salary as initially set forth herein or as the same may be increased from time
to time, provided that if such reduction occurs in connection with a
Company-wide decrease in Executive salaries and the percent decrease in the
Executive’s base salary does not exceed the percent decrease in base salary of
any other executive of the Company such reduction will not constitute Good
Reason to terminate Executive’s employment for purposes of this Agreement.
Provided however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if (i) the Company is given
written notice from the Executive within sixty (60) days following the first
occurrence of the condition that he consider to constitute Good Reason
describing the condition and the Company fails to remedy such condition within
thirty (30) days following such written notice, and (ii) the Executive
terminates employment within thirty (30) days following the end of the period
within which the Company was entitled to remedy the condition constituting Good
Reason but failed to do so.
               4.5.3 Cause. “Cause” for the Company to terminate Executive’s
employment hereunder shall mean the occurrence of any of the following events,
as determined reasonably and in good faith by the Board or a committee
designated by the Board:
               (i) the Executive’s willful and habitual failure to attend to his
duties as assigned by the Board of Directors or officers of the Company to whom
he reports;
               (ii) willful misconduct by the Executive related to the Company
or his duties which materially and adversely reflects upon his ability to
perform his duties for the Company;
               (iii) the Executive’s conviction of a felony involving moral
turpitude that is likely to inflict or has inflicted material injury on the
business of the Company;
               (iv) the Executive’s engaging or in any manner participating in
any activity which violates any provisions of Section 2 hereof or the
Executive’s Proprietary Information and Inventions Agreement with the Company;
or

8.



--------------------------------------------------------------------------------



 



               (v) the Executive’s commission of any fraud against the Company,
its controlled Affiliates, employees, agents or customers or use or intentional
appropriation for his personal use or benefit of any funds or properties of the
Company not authorized by the Board to be so used or appropriated.
               4.5.4 Change in Control. For purposes of this Agreement, “Change
in Control” means: (i) a sale of all or substantially all of the assets of the
Company; (ii) a merger or consolidation in which the Company is not the
surviving entity and in which the holders of the Company’s outstanding voting
stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than fifty percent (50%) of the voting
power of the entity surviving such transaction or, where the surviving entity is
a wholly-owned subsidiary of another entity, the surviving entity’s parent;
(iii) a reverse merger in which the Company is the surviving entity but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities of the surviving entity’s parent, cash or otherwise, and in which the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after such transaction, securities representing
less than fifty percent (50%) of the voting power of the Company or, where the
Company is a wholly-owned subsidiary of another entity, the Company’s parent; or
(iv) an acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or subsidiary of the Company or other entity controlled by the
Company) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least seventy-five percent (75%) of the combined
voting power entitled to vote in the election of Directors; provided, however,
that nothing in this paragraph shall apply to a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.
          4.6 Survival of Certain Sections. Sections 2.2, 4.4.5, 5, and 16 of
this Agreement will survive the termination of this Agreement.
          4.7 Release. In order to be eligible to receive benefits under the
Plan, the Executive must execute and return to the Company a general waiver and
release in substantially the form attached hereto as Exhibit A (the “Release”)
within the time frame set forth therein but in no event later than 45 days
following the termination of the Executive’s employment, and permit such Release
to become fully effective in accordance with its terms, (the date the
Executive’s Release becomes fully effective, the “Release Effective Date”),
provided, however, no such Release shall require the Executive to forego any
unpaid salary or any accrued but unpaid vacation pay. The Company has the
authority, in its discretion, to modify the form of the release as necessary to
comply with changes in applicable law and shall determine the form of the
required release, which may be incorporated into a termination agreement or
other agreement with the Executive.
          4.8 Parachute Payment. If any payment or benefit the Executive would
receive pursuant to this Agreement (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code (the
“Code”), and (ii) but for

9.



--------------------------------------------------------------------------------



 



this sentence, be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such Payment shall be reduced to the Reduced Amount.
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or
(y) the largest portion of the Payment, which such amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the Executive’s stock awards.
     The accounting firm then engaged by the Company for general audit purposes
shall perform the foregoing calculations. The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.
     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Executive and the Company within fifteen (15) calendar days after the date
on which the Executive’s right to a Payment is triggered (if requested at that
time by the Executive or the Company) or such other time as requested by the
Executive or the Company. If the accounting firm determines that no Excise Tax
is payable with respect to a Payment, either before or after the application of
the Reduced Amount, it shall furnish the Executive and the Company with an
opinion reasonably acceptable to the Executive that no Excise Tax will be
imposed with respect to such Payment. Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Executive and the Company.
          4.9 Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h) (“Separation From Service”), unless the
Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.
          For the avoidance of doubt, it is intended that payments of the
Severance Benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).
However, if the Company (or, if applicable, the successor entity thereto)
determines that the Severance Benefits constitute “deferred compensation” under
Section 409A and Executive is, on the termination of Executive’s service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section

10.



--------------------------------------------------------------------------------



 



409A(a)(2)(B)(i) of the Code, then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefit payments shall be delayed until the earlier to
occur of: (i) the date that is six months and one day after Executive’s
Separation From Service or (ii) the date of Executive’s death (such applicable
date, the “Specified Employee Initial Payment Date”), and the Company (or the
successor entity thereto, as applicable) shall pay to Executive a lump sum
amount equal to the sum of the Severance Benefit payments that Executive would
otherwise have received through the Specified Employee Initial Payment Date if
the payment of the Severance Benefits had not been so delayed pursuant to this
Section.
          Except to the extent that payments may be delayed until the Specified
Employee Initial Payment Date pursuant to the preceding paragraph, on the first
regular payroll pay day following the effective date of the Release, the Company
will pay Executive the Severance Benefits Executive would otherwise have
received under the Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release. All amounts payable under
the Agreement will be subject to standard payroll taxes and deductions.
          4.10 Board membership. In the event that the Executive is a member of
the Board, on the effective date of the termination of the Executive’s
employment, the Executive shall immediately resign from the Board. In the event
that the Executive refuses to so resign, he shall be automatically removed from
the Board without the necessity of formal Board action and he shall forfeit any
and all right to the benefits provided by this Agreement.
          4.11 Indemnification Agreement. The Company and Executive will remain
subject to the indemnification agreement previously entered into in connection
with the Prior Agreement.
     5. Confidential And Proprietary Information.
          As a condition of employment the Executive agrees to execute and abide
by the Company’s standard form of proprietary information and inventions
agreement.
     6. Assignment and Binding Effect.
          This Agreement shall be binding upon and inure to the benefit of the
Executive and the Executive’s heirs, executors, personal representatives,
assigns, administrators and legal representatives. Because of the unique and
personal nature of the Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and a successor, assigns and legal representatives, provided that
the Agreement may only be assigned to an aquirer of all or substantially all of
the Company’s assets. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, “successor” means any person, firm, corporation or other
business entity which at any tie, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company.

11.



--------------------------------------------------------------------------------



 



     7. Notices.
          All notices or demands of any kind required or permitted to be given
by the Company or the Executive under this Agreement shall be given in writing
and shall be personally delivered (and receipted for) or faxed during normal
business hours or mailed by certified mail, return receipt requested, postage
prepaid, addressed as follows:
If to the Company:
IDM Pharma Inc.
9 Parker
Suite 100
Irvine, California 92618
Attention: Chief Executive Officer
If to the Executive:
Timothy P. Walbert
c/o IDM Pharma Inc.
9 Parker
Suite 100
Irvine, California 92618
Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three (3) days after its deposit in
the United States mail as specified above. Either Party may change its address
for notices by giving notice to the other Party in the manner specified in this
section.
     8. Choice of Law.
          This Agreement is made in the State of California. This Agreement
shall be construed and interpreted in accordance with the internal laws of the
State of California.
     9. Integration.
          This Agreement, including Exhibit A, the Stock Option Agreement and
the Plan, as well as the Employee Handbook contains the complete, final and
exclusive agreement of the Parties relating to the terms and conditions of the
Executive’s employment and the termination of Executive’s employment, and
supersedes all prior and contemporaneous oral and written employment agreements
or arrangements between the Parties.
     10. Amendment.
          This Agreement cannot be amended or modified except by a written
agreement signed by the Executive and the Company.

12.



--------------------------------------------------------------------------------



 



     11. Waiver.
          No term, covenant or condition of this Agreement or any breach thereof
shall be deemed waived, except with the written consent of the Party against
whom the wavier is claimed, and any waiver or any such term, covenant, condition
or breach shall not be deemed to be a waiver of any preceding or succeeding
breach of the same or any other term, covenant, condition or breach.
     12. Severability.
          The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision,
which most accurately represents the Parties’ intention with respect to the
invalid or unenforceable term, or provision.
     13. Interpretation; Construction.
          The headings set forth in this Agreement are for convenience of
reference only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but the
Executive has been encouraged to consult with, and has consulted with,
Executive’s own independent counsel and tax advisors with respect to the terms
of this Agreement. The Parties acknowledge that each Party and its counsel has
reviewed and revised, or had an opportunity to review and revise, this
Agreement, and any rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.
     14. Representations and Warranties.
          The Executive represents and warrants that Executive is not restricted
or prohibited, contractually or otherwise, from entering into and performing
each of the terms and covenants contained in this Agreement, and that
Executive’s execution and performance of this Agreement will not violate or
breach any other agreements between the Executive and any other person or
entity.
     15. Counterparts.
          This Agreement may be executed in two counterparts, each of which
shall be deemed an original, all of which together shall contribute one and the
same instrument.
     16. Arbitration.
          To ensure the rapid and economical resolution of disputes that may
arise in connection with the Executive’s employment with the Company, the
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, arising from or relating to Executive’s employment, or
the termination of that employment, will be

13.



--------------------------------------------------------------------------------



 



resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration pursuant to the Federal Arbitration Act in Orange
County, California conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successors, under the then current
rules of JAMS for employment disputes; provided that the arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Accordingly, the
Executive and the Company hereby waive any right to a jury trial. Both the
Executive and the Company shall be entitled to all rights and remedies that
either the Executive or the Company would be entitled to pursue in a court of
law. The Company shall pay any JAMS filing fee and shall pay the arbitrator’s
fee. Nothing in this Agreement is intended to prevent either the Executive or
the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration. Notwithstanding the
foregoing, the Executive and the Company each have the right to resolve any
issue or dispute involving confidential, proprietary or trade secret
information, or intellectual property rights, by Court action instead of
arbitration.
     17. Trade Secrets Of Others.
          It is the understanding of both the Company and the Executive that the
Executive shall not divulge to the Company and/or its subsidiaries any
confidential information or trade secrets belonging to others, including the
Executive’s former employers, nor shall the Company and/or its Affiliates seek
to elicit from the Executive any such information. Consistent with the
foregoing, the Executive shall not provide to the Company and/or its Affiliates,
and the Company and/or its Affiliates shall not request, any documents or copies
of documents containing such information.
     18. Advertising Waiver.
          For so long as he remains employed, the Executive agrees to permit the
Company, and persons or other organizations authorized by the Company to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the Company, or the machinery and equipment used
in the provision thereof, in which the Executive’s name and/or pictures of the
Executive taken in the course of the Executive’s provision of services to the
Company appear. The Executive hereby waives and releases any claim or right the
Executive may otherwise have arising out of such use, publication or
distribution.

14.



--------------------------------------------------------------------------------



 



          In Witness Whereof, the Parties have executed this Agreement as of the
date first above written.

          IDM Pharma, Inc.
    By:   /s/ Robert J. De Vaere       
Its: Senior Vice President, Finance and Administration and Chief Financial
Officer 
     

Dated: December 30, 2008

          Executive:
    /s/ Timothy P. Walbert     Timothy P. Walbert   

Dated: December 28, 2008

15.



--------------------------------------------------------------------------------



 



EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
TO BE SIGNED FOLLOWING TERMINATION WITHOUT CAUSE
OR FOR GOOD REASON
     In consideration of the payments and other benefits set forth in the
Amended and Restated Employment Agreement of December 11, 2008, to which this
form is attached, I, Timothy P. Walbert, hereby furnish IDM Pharma Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).
     In exchange for the consideration provided to me by the Employment
Agreement that I, in such capacity, am not otherwise entitled to receive, I
hereby generally and completely release the Company and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, Affiliates, and assigns from any and
all claims, liabilities and obligations, both known and unknown, that arise out
of or are in any way related to events, acts, conduct, or omissions occurring
prior to my signing this Release and Waiver. This general release includes, but
is not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or the termination of that employment; (2) all
claims related to my compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (“ADEA”), and
the California Fair Employment and Housing Act (as amended).
     I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.
     I acknowledge that, among other rights, I am waiving and releasing any
rights I may have under ADEA, that this Release and Waiver is knowing and
voluntary, and that the consideration given for this Release and Waiver is in
addition to anything of value to which I was already entitled as an executive of
the Company. If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that: (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; and (c) I have twenty-one (21) days from the date of
termination of my employment with the Company in which to

1.



--------------------------------------------------------------------------------



 



consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier); (d) I have seven (7) days following the
execution of this Release and Waiver to revoke my consent to this Release and
Waiver; and (e) this Release and Waiver shall not be effective until the seven
(7) day revocation period has expired.
     I acknowledge my continuing obligations under my Proprietary Information
and Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.
     This Release and Waiver constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to the
subject matter hereof. I am not relying on any promise or representation by the
Company that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

                Date: ____________ By:             Timothy P. Walbert          
   

2.